DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed January 11, 2021 has been entered. Claims 1-15 are currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, the claim recites “multifilament fibers”.  The limiting effect of the recitation is unclear.  It is not clear whether the intention is to recite “the multifilament fibers” in reference back to “multifilament fibers” recited in claim 9 or whether some other multifilament fibers are intended.  Appropriate correction and clarification is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (US 2004/0098049).
Regarding claim 1, Im et al. teach a process for manufacturing a multifilament yarn with an extruder having at least a feeding zone, a transition zone and a metering zone, a pump and block section and a spinneret from an absorbable copolymer having a melting point into multifilament fibers (note: the process of Im et al. teaches and suggests each of the claimed process steps as set forth below and meets the limitations in the preamble to the extent they limit the claim; also see paragraphs [0043]-[0045]; Example 2; Table 3) comprising the steps of setting and maintaining the feeding zone/zone 1 at an operational temperature within the claimed range (Table 3: nominal average melting point of the copolymer = 215 °C and the zone temperature = 210 °C), the transition zone/zone at an operational temperature of 215 °C which is 0 °C below the nominal average melting temperature (Table 3; zones 1, 2 and 3 are understood to reasonably correspond to the claimed zones, respectively; the melting point of the copolymer is given as); setting and maintaining the pump and block section at a pump temperature at a temperature 15 °C above the nominal average melting temperature (Table 3; 
Each of these temperature values is clearly within the values set forth in the with the exception of zone 2/the transition zone.  The transition zone is 0 °C below the nominal average melting point whereas the claim has an upper limit of “about 2 °C below the nominal average melting point”.  
In one understanding, 0 °C below is understood to be within the upper limit of “about 2 °C below”.  The word “about” makes clear that temperatures somewhat higher than 2 °C below the nominal average melting temperature are in view. The 2 °C difference between 2 °C below the nominal average melting temperature and the nominal average melting temperature is understood to be within the range including “about”. As such, in this first understanding the temperature of Im et al. overlaps the claimed range. 
In a second understanding, even if “about 2 °C below” is not understood to include values 2 °C higher (i.e. not explicitly including the 0 °C below temperature of Im et al.), the difference of less than 2 °C is understood to be sufficiently “close” (see MPEP 2144.05 I). One skilled in the art would have expected the very minor difference in process conditions to produce an article having the same properties.  As such, the teaching of Im et al. is understood to be sufficient to render claim 1 prima facie obvious absent any showing of unexpected results or criticality.  
As to claim 2, similar to the rejection of claim 1, the temperature difference is understood to be sufficiently close to render the claim prima facie obvious.  It is further noted that making minor adjustments to the profile in an extruder is understood to be prima facie obvious.  In this instance, the general conditions of the claim are understood to be disclosed by Im et al.  As such, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A).    
.

Claims 1, 2, 6, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goddard et al. (US 5,718,716) in view of any one of Caviezel et al. (US 2020/0181018), Chatterjee et al. (US 2012/0190597), Sutton et al. (US 2003/0186008), or Yuan et al. (US 6,147,135)
Regarding claims 1, 2, 9 and 10  Goddard et al. teach a method for manufacturing a multifilament yarn with a screw extruder having zones, a pump and block section and a spinneret from an absorbable copolymer having a melting point into multifilament wires comprising setting and maintaining at least two of zones at temperatures that are within or overlap the claimed range (col. 2, lines 38-42; Table I – temperature controlled extruder zones at 400°F for a melt temperature of 214°C/417°F – col. 4, line 67); setting and maintaining the pump and block section at a temperature that overlaps the claimed range (Table I; col. 2, lines 42-47); and setting and maintaining the spinneret at a temperature that is within or overlaps the claimed range (Table I; col. 2, lines 42-47).  Overlapping ranges are prima facie obvious. Goddard et al. explicitly refer to two temperature controlled zones in the screw extruder.  These are called a feed zone (24) and a transition zone (26).  These two zones can be controlled to different temperatures and are also exemplified at the same temperature (Table I; col. 2, lines 38-42). As such, the examiner understands the teaching of Goddard et al. to be that there are two temperature controlled zones in Goddard et al.  The claim requires three zones, but does not require individual temperature control for the different zones.  It is submitted that a screw 
As to claims 6, 7, 13 and 14, Goddard et al. teach and suggest the process as claimed and draw/orient the fiber (Figure 1).  It follows from a technical and rational basis that the same claimed effects and physical properties would be realized by the practice of the method of Goddard et al.
It is noted that the claims directed to 90/10 mole% glycolide/lactide are not rejected over the teaching of Goddard et al. as Goddard et al. is directed to different compositions.


Allowable Subject Matter
Claims 4, 5, 8, 11, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments filed January 11, 2021 have been fully considered.  Applicant’s amendment has overcome the previous section 102 rejection based upon Im et al. However, the section 103 rejection based upon Im et al. is understood to still be applicable.  The examiner agrees that a reasonable interpretation of the nominal average melting temperature of the copolymer of Im et al. in Table 3 is about 215 °C. As such, the temperature of 210 °C in zone 1/the feeding zone is 5 °C below the nominal average melting temperature, the temperature of 215 °C in zone 2/the transition zone is 0 °C below the nominal average melting temperature, the temperature of 230 °C in the manifold and metering pump/pump and block section is 15 °C above the melting temperature, and the temperature of 240 °C in the nozzle pack die/spinneret is 25 °C above the melting temperature. Each of these values is clearly within the values set forth in claim 1 with the exception of zone 2/the transition zone.  The transition zone is 0 °C below the nominal average melting point whereas the claim has an upper limit of “about 2 °C below the nominal average melting point”.  In one understanding, 0 °C below is understood to be within the upper limit of “about 2 °C below”.  The word “about” makes clear that temperatures somewhat higher than 2 °C below the nominal average melting temperature are in view. The 2 °C difference between 2 °C below the nominal average melting temperature and the nominal average melting temperature is understood to be within the range including “about”. In a second understanding, even if “about 2 °C below” is not understood to include values 2 °C higher (i.e. not explicitly including the 0 °C below temperature of Im et al.), the difference of less than 2 °C is understood to be sufficiently “close” (see MPEP 2144.05 I). One skilled in the art would have 
	As to the rejection based upon Liu, upon further consideration and in view of the amendment to the claims, the examiner has withdrawn the rejection. It is noted that applicant’s arguments regarding the rejection are not the reason behind withdrawing the rejection.  The arguments appear to point to Example 3 from Liu regarding the composition, which was not relied upon in the rejection, but then also state the temperatures in the extruder are above 200 °C.  However, the extrusion zone temperatures are only above 200 °C in Examples 1 and 2.  Examples 1 and 2 do not utilize the argued composition.  Nevertheless, the examiner has concluded that Liu does not fairly teach or suggest selecting temperatures within the claimed ranges in view of the amendment that specifies the temperature for comparison is the nominal average melting point.  Reaching such a conclusion requires too much picking and choosing between various compositions, having a desired nominal average melting point, and the temperatures from the generally disclosed temperature ranges.   
	As to the rejection based upon Roby et al., the amendment to the claims has overcome the rejection for reasons that are substantially similar to the reasons for withdrawing the previous rejection based upon Liu. The examiner has concluded that Roby et al. do not fairly teach or suggest selecting temperatures within the claimed ranges in view of the amendment 
Applicant’s arguments regarding Goddard et al. have been fully considered, but they are not persuasive. Applicant argues that Goddard et al. is limited to a monofilament.  This argument is not persuasive.  Goddard et al. teach one filament or a plurality of filaments may be employed (col. 2, lines 45-48).  As such, Goddard et al. teach both monofilament and multifilament fibers.  Further, the limitation directed to multifilament fibers is found in the preamble of claims 1 and 9.  As such, the claim is not positively limited to multifilament fibers as the body of the claim can standalone relative to this limitation and the statement regarding “multifilament fibers” is understood to be a statement reciting the purpose or intended use of the method. As such, even if Goddard et al. were limited to a monofilament the teaching is understood to be applicable.  Further, applicant argues that Goddard et al. do not meet the temperature requirements of claim steps 1b) and 1c).  This argument is not persuasive.  The arguments point to specific temperatures utilized in Examples 1-6.  However, the teaching of Goddard et al. is not limited to the specific temperatures utilized in these examples.  As set forth in col. 2, lines 38-47, Goddard et al. provide teaching regarding the range of temperatures that may be utilized in the practice of the invention. With the melting point of 214 °C of the copolymer material from the examples in view, the disclosed temperature ranges suggest a range of temperatures that overlap the claimed temperature ranges.  It is also noted that the temperature for steps 1b) and 1c) in the examples only need to be reduced by about 4-5 °C to be within the claim 1 ranges. The context of Goddard et al. reasonably suggests that this difference is close 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742